Case 2:20-cv-12880-JMV-JSA Document 89 Filed 06/17/21 Page 1 of 20 PageID: 2069




 IN THE UNITED STATES DISTRICT COURT
 FOR THE DISTRICT OF NEW JERSEY
  DANIEL D’AMBLY, AARON WOLKIND, STEVE
  HARTLEY, RICHARD SCHWETZ, JOBEL                     CIVIL ACTION NO.:
  BARBOSA, MATTHEW REIDINGER, JOHN                    2:20-cv-12880-
  HUGO, SEAN-MICHAEL DAVID SCOTT,                     JMV-JSA
  THOMAS LOUDEN, ZACHARY REHL,
  AMANDA REHL, K.R., a minor, by and through her
  father ZACHARY REHL, and her mother AMANDA          Hon. John M. Vazquez,
  REHL, MARK ANTHONY TUCCI,                           U.S.D.J.

              Plaintiffs,                             Oral Argument
     vs.                                              Requested

  CHRISTIAN EXOO a/k/a ANTIFASH                       Return Date:
  GORDON, ST. LAWRENCE UNIVERSITY,                    July 6, 2021
  TRIBUNE PUBLISHING COMPANY, NEW
  YORK DAILY NEWS, VIJAYA GADDE;
  TWITTER, INC., COHEN, WEISS AND
  SIMON, LLP,

              Defendants.

 REPLY TO PLAINTIFFS’ OPPOSITION TO DEFENDANT EXOO’S MOTION
 TO DISMISS THE FIRST AMENDED COMPLAINT
  THE MARLBOROUGH LAW FIRM, P.C.               ZMO LAW PLLC
  Christopher Marlborough, Esq.                Victoria Medley
  445 Broad Hollow Road, Suite                 260 Madison Avenue, 17th Floor
  400 Melville, New York 11747                 New York, New York 10016
  Phone: (212) 991-8960                        Phone: (212) 685-0999
  Fax: (212) 991-8952                          Fax: (212) 991-8952
  E-mail: chris@marlboroughlawfirm.com         E-mail: vm@zmolaw.com

  Richard Torres, Esq
  63 Tooker Avenue
  Springfield, New Jersey 07081
  Phone: (347) 742-5362
  E-mail: richardtorresdna@gmail.com

  Counsel for Defendant Christian Exoo


 DEFENDANT CHRISTIAN EXOO’S REPLY BRIEF TO DEFENDANTS’ OPPOSITION TO
 MOTION TO DISMISS                                            Page |0
Case 2:20-cv-12880-JMV-JSA Document 89 Filed 06/17/21 Page 2 of 20 PageID: 2070




  Table of Authorities                                            Page

  US Constitution

  First Amendment                                                    1, 4-9

  Fourteenth Amendment                                               5

  Statutes and Rules

  Labor Management Recording Disclosure Act
  29 U.S.C. 401 et seq.                                              13

  NJ RICO
  N.J.S.A. 2C:41                                                     15

  RICO
  18 U.S.C. §§ 1961–1968                                             1, 12-15

  Cases

  Amawi v. Pfleugerville Ind. School Dist.,
  373 F. Supp. 3d 717 (W.D. Tx 2018)                                  4

  Bartnicki v. Vopper, 532 U.S. 514 (2001)                            4-5

  Bristol-Myers Squibb Co. v. Superior Court,
  137 S. Ct. 1773 (2017)                                             15

  Fellner v. Tri-Union Seafoods, L.L.C., 06-CV-0688 (DMC),
  2010 U.S. Dist. LEXIS 36195 (D.N.J. Apr. 13, 2010)                  3

  Garrett v. United States Dep’t of Veterans Affairs,
  05-cv-1164 (JLL), 2006 U.S. Dist. LEXIS 65172
  (D.N.J. Sep. 13, 2006)                                              11-12

  Gerritsen v. Warner Bros. Entm't Inc., 112 F. Supp. 3d 1011
  (C.D. Cal. 2015)                                                    4



 DEFENDANT CHRISTIAN EXOO’S REPLY BRIEF TO DEFENDANTS’ OPPOSITION TO
 MOTION TO DISMISS                                            Page |1
Case 2:20-cv-12880-JMV-JSA Document 89 Filed 06/17/21 Page 3 of 20 PageID: 2071




  Hannah v. Johnson & Johnson Inc., 18-1422 (FLW),
  2020 U.S. Dist. LEXIS 113284 (D.N.J. June 29, 2020)                    15

  NAACP v. Claiborne Hardware, 458 U.S. 886 (1982)                      5, 8, 9

  In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410
  (3d Cir. 1997)                                                        2

  Int'l Ass'n of Machinists v. Jackson, 09-CV-150,
  2010 U.S. Dist. LEXIS 15885 (E.D. Pa. Feb. 19, 2010)               13

  Kowalski v. Tesmer, 543 U.S. 125 (2004)                               9

  Planned Parenthood v. Amer. Coal. Of Life,
  945 F. Supp. 1355 (9th Cir 2002)                                      6, 7, 8

  Rankin v. McPherson, 483 U.S. 378 (1987)                              5

  Saxton v. Cent. Pa. Teamsters Pension Fund, 02-CV-986,
  2003 U.S. Dist. LEXIS 23983 (E.D. Pa. Dec. 9, 2003)                12

  Schiedler v. NOW, Inc., 537 U.S. 393 (2003)                        13

  Smith v. Daily Mail Publishing Co., 443 U.S. 97 (1979)             4-5

  State v. Metzinger, 456 S.W.3d 84 (Mo. Ct. App. 2015)             6, 7

  Thompson v. Thompson, 484 U.S. 174 (1988)                         12

  United States v. Cassidy, 814 F. Supp. 2d 574 (D. Mar. 2011)       8

  United States v. Cook, 472 F. Supp. 3d 326 (N.D. Miss. 2020)       6

  United States v. Stock, 728 F.3d 287 (3d Cir 2013)                5

  United States v. Viefhaus, 168 F. 3d 392 (10th Cir 1999)          5-6

  United States v. White, 670 F.3d 498 (4th Cir. 2012)              7

  Watterson v. Page, 987 F.2d 1 (1st Cir. 1993)                     2
 DEFENDANT CHRISTIAN EXOO’S REPLY BRIEF TO DEFENDANTS’ OPPOSITION TO
 MOTION TO DISMISS                                            Page |2
Case 2:20-cv-12880-JMV-JSA Document 89 Filed 06/17/21 Page 4 of 20 PageID: 2072




  Watts v. United States, 394 U.S. 705 (1969)                       6




 DEFENDANT CHRISTIAN EXOO’S REPLY BRIEF TO DEFENDANTS’ OPPOSITION TO
 MOTION TO DISMISS                                            Page |3
Case 2:20-cv-12880-JMV-JSA Document 89 Filed 06/17/21 Page 5 of 20 PageID: 2073




                                     Introduction
       Defendant Exoo submits this reply to Plaintiffs’ opposition to his motion to

 dismiss the First Amended and Supplemental Complaint (“FASC”). Plaintiffs’

 opposition does nothing more than attempt to bolster a fantastical conspiracy

 theory with inadmissible material well beyond the four corners of the pleadings.

 Plaintiffs’ brief relies on these outside sources at the expense of responding

 substantively to Plaintiffs’ legal arguments.

       Plaintiffs ignore Defendant Exoo’s argument that they failed to satisfy the

 elements for intrusion upon seclusion claim. They provide no support for their

 position that a private civil cause of action exists for the criminal statutes which

 serve as the basis for Counts IV, V, VI. They fail to rebut Exoo’s argument that his

 alleged actions were anything other than constitutionally-protected speech or to

 plausibly demonstrate that Exoo’s statements could amount to true threats.

 Moreover, Plaintiffs fail to plausibly assert that Exoo is guilty by association for

 the actions of unnamed third parties and for retweeting news articles and

 statements from other researchers. Finally, Plaintiffs failed to satisfy RICO’s

 predicate act requirement and failed to plausibly allege the existence of a RICO

 enterprise or a RICO conspiracy.




 DEFENDANT CHRISTIAN EXOO’S REPLY BRIEF TO DEFENDANTS’ OPPOSITION TO
 MOTION TO DISMISS                                            Page |1
Case 2:20-cv-12880-JMV-JSA Document 89 Filed 06/17/21 Page 6 of 20 PageID: 2074




                                        Argument

 A. The Court May Consider Exoo’s Exhibits Incorporated By Reference in
    the Complaint and Subject to Judicial Notice

        Plaintiffs misconstrue the legal standard for consideration of documents

 outside the complaint on a motion to dismiss. See Opp. Brief at 5. The vast

 majority of the exhibits submitted by Plaintiffs were either incorporated by

 reference into the Complaint or judicially noticeable.

        With respect to documents incorporations by reference into the Complaint,

 “the primary problem raised by looking to documents outside the complaint -- lack

 of notice to the plaintiff -- is dissipated “where plaintiff has actual notice . . . and

 has relied upon these documents in framing the complaint.”” See In re Burlington

 Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997)(citing Watterson v.

 Page, 987 F.2d 1, 3-4 (1st Cir. 1993) (“Plaintiffs cannot prevent a court from

 looking at the texts of the documents on which its claim is based by failing to

 attach or explicitly cite them.”).

        Plaintiffs’ Exhibits include the very Twitter tweets upon which Plaintiffs’

 claims are based and documents linked to those Tweets that served as the basis for

 Plaintiffs’ claims. See Torres Decl., Exhs. B1-B11. In some cases, Plaintiffs accuse

 Defendant Exoo of being liable for merely retweeting or reposting information

 previously posted by other Twitter users or news articles referring to the Plaintiffs.

 See e.g., Torres Decl., Exhs. B-3 (Exoo-Scott Tweets), B-5, Exoo-Rehl Tweets at 8
 DEFENDANT CHRISTIAN EXOO’S REPLY BRIEF TO DEFENDANTS’ OPPOSITION TO
 MOTION TO DISMISS                                            Page |2
Case 2:20-cv-12880-JMV-JSA Document 89 Filed 06/17/21 Page 7 of 20 PageID: 2075




 (quoting Rehl, “It’s not a Proud Boys Rally, Were not interested in having any

 racist groups there”), 41, F-1, F-2 (Collectively, the “WANaziWatch” documents).

 These documents are also incorporated by reference into the Complaint.

       In addition, several defense exhibits are government documents which may

 be judicial noticed by the Court, including the Terrorism Assessment Reports of

 the N.J. Dep’t of Homeland Security and Preparedness (Torres Decl., Exhs. C and

 D). See Exoo Brief at 6, fn. 3 citing Fellner v. Tri-Union Seafoods, L.L.C., 06-CV-

 0688 (DMC), 2010 U.S. Dist. LEXIS 36195, at *19 fn. 8 (D.N.J. Apr. 13, 2010)

 (taking judicial notice of publicly available governmental reports).

       Plaintiffs take exception to the consideration of certain other government

 documents created after the filing of the FASC. Plaintiff Rehl maintains that he is

 innocent of the conspiracy and other charges relating to his alleged participation

 and coordination of the Proud Boys’ alleged insurrectionist activities at the Capitol

 riot. See Opp Brief at 4. For this motion, Defendant Exoo agrees to withdraw from

 the Court’s consideration Plaintiff Rehl’s criminal indictment (Torres Decl., Exh.

 E), the Complaint and information concerning the leaders of Super Happy Fun

 America’s participation in the Capitol riot (Torres Decl., Exhs. G1-G2), and the

 Canadian government’s document designating the Proud Boys as a terrorist entity.




 DEFENDANT CHRISTIAN EXOO’S REPLY BRIEF TO DEFENDANTS’ OPPOSITION TO
 MOTION TO DISMISS                                            Page |3
Case 2:20-cv-12880-JMV-JSA Document 89 Filed 06/17/21 Page 8 of 20 PageID: 2076




 B. Plaintiffs’ Exhibits May Not Be Considered in Opposition to the Motion

       Plaintiffs attempt to impermissibly bolster their own pleading by submitting

 news articles and blog posts outside the four corners of the FASC. See Plaintiffs’

 Opp., Exhibits A-E. First, Plaintiffs’ articles and blog posts were not submitted

 with a declaration supporting their admission. Second, unlike the publicly issued

 government documents submitted by Defendant Exoo, none of Plaintiffs’ exhibits

 are subject to judicial notice. Third, none of the documents were attached as

 exhibits to the Complaint and only Exhibit A was even referenced in the FASC.

 Fourth, all but one of the articles (Exhibits B-E) were created after Plaintiffs’

 Motion to Amend was filed. Finally, courts routinely refuse to consider internet

 articles and blog posts like those submitted by Plaintiffs at the pleading stage.

 Gerritsen v. Warner Bros. Entm't Inc., 112 F. Supp. 3d 1011, 1025-26 (C.D. Cal.

 2015) (“[T]he court can consider only documents that can be judicially noticed or

 that have been incorporated by reference in the complaint, the court cannot

 consider the blog post purportedly made by Gerritsen.”). The Court should reject

 Plaintiffs’ unfair surprise tactic and disregard Plaintiffs’ exhibits.

 C. Defendant Exoo is Protected by the First Amendment

       Plaintiffs fail to rebut Defendant Exoo’s argument that his speech is

 protected by the First Amendment. First, it is well settled that “state action to

 punish the publication of truthful information seldom can satisfy constitutional


 DEFENDANT CHRISTIAN EXOO’S REPLY BRIEF TO DEFENDANTS’ OPPOSITION TO
 MOTION TO DISMISS                                            Page |4
Case 2:20-cv-12880-JMV-JSA Document 89 Filed 06/17/21 Page 9 of 20 PageID: 2077




 standards.” Smith v. Daily Mail Publishing Co., 443 U.S. 97, 102 (1979), quoted in

 Bartnicki v. Vopper, 532 U.S. 514, 527 (2001).

       Second, Plaintiffs falsely assert that Exoo’s stated efforts to “expose fascists,

 get them fired, dehomed [sic], kicked out of school, etc.,” do not constitute

 political speech. See Opp. at 13. However, alerting employers of their employees’

 public, political actions is protected speech and is no different from a boycott for

 non-economic purposes – an online equivalent of picketing. See Amawi v.

 Pfleugerville Ind. School Dist., 373 F. Supp. 3d 717, 747 (W.D. Tx 2018) (noting

 “political boycotts are protected speech”). The Supreme Court held, “[t]he use of

 speeches, marches, and threats of social ostracism cannot provide the basis for a

 damages award.” NAACP v. Claiborne Hardware, 458 U.S. 886, 934 (1982)

 (noting “[p]etitioners sought to vindicate rights of equality and of freedom that lie

 at the heart of the Fourteenth Amendment itself”). Id. at 914 (internal quotations

 omitted). “The inappropriate or controversial character of a statement is irrelevant

 to the question whether it deals with a matter of public concern.” Rankin v.

 McPherson, 483 U.S. 378, 387 (1987).

       Third, contrary to Plaintiffs’ assertions, a determination as to whether a

 statement is a true threat can be made on a motion to dismiss. See United States v.

 Viefhaus, 168 F. 3d 392, 397 (10th Cir 1999)(“[i]f there is no question that a

 defendant's speech is protected by the First Amendment, the court may dismiss the


 DEFENDANT CHRISTIAN EXOO’S REPLY BRIEF TO DEFENDANTS’ OPPOSITION TO
 MOTION TO DISMISS                                            Page |5
Case 2:20-cv-12880-JMV-JSA Document 89 Filed 06/17/21 Page 10 of 20 PageID: 2078




 charge as a matter of law.”); United States v. Stock, 728 F.3d 287, 298 (3d Cir

 2013) (“[i]t is not unprecedented for a court to conclude that a communication does

 not legally qualify as a threat or a true threat.”). See also Watts v. United States,

 holding as a matter of law that the defendant's statement was merely ‘political

 hyperbole’ that did not constitute a true threat. 394 U.S. 705, 708 (1969).

       Fourth, Plaintiffs incorrectly claim that Defendant Exoo’s statements

 constitute true threats to Plaintiffs. When determining whether a true threat exists,

 courts must consider the context in which the statement is made. In a similar case,

 the Missouri Court of Appeals found that the context of Defendant’s Tweets

 concerning rival sports teams revealed that they did not constitute a true threat. See

 State v. Metzinger, 456 S.W.3d 84, 97 (Mo. Ct. App. 2015) (“While Defendant's

 references to pressure cookers and allusions to the Boston Marathon bombing were

 tasteless and offensive, the context of his tweets was such that a reasonable

 recipient would not interpret them as serious expressions of an intent to commit

 violence.”). Likewise, “sharing public information, while potentially offensive and

 disagreeable, does not rise to the level of a true threat.” United States v. Cook, 472

 F. Supp. 3d 326, 335 (N.D. Miss. 2020).

       In his opening brief, Defendant Exoo inadvertently cited a dissent as the

 holding in Planned Parenthood of the Columbia/Willamette, Inc. v. Am. Coal. of

 Life Activists, 290 F.3d 1058 (9th Cir. 2002). However, the majority opinion in that


 DEFENDANT CHRISTIAN EXOO’S REPLY BRIEF TO DEFENDANTS’ OPPOSITION TO
 MOTION TO DISMISS                                            Page |6
Case 2:20-cv-12880-JMV-JSA Document 89 Filed 06/17/21 Page 11 of 20 PageID: 2079




 case provides that a true threat must be “so unequivocal, unconditional, immediate

 and specific as to the person threatened, as to convey a gravity of purpose and

 imminent prospect of execution.” Id. at 1078 (quoting United States v. Kelner, 534

 F.2d 1020, 1027 (2d Cir. 1976)). In contrast to this case, the context of defendants’

 statements in Planned Parenthood called for the immediate murder of the

 plaintiffs’ doctors after several other doctors had been assassinated under similar

 circumstances. Id. at 1079. See also United States v. White, 670 F.3d 498, 505-506,

 513-514 (4th Cir. 2012) (holding that the First Amendment protected even the

 rights of a white supremacist’s online disclosure of the home address of a Jewish

 civil rights lawyer while calling for the lawyer’s assassination).

       In this case, as in Metzinger and White, but in contrast to Planned

 Parenthood, the statements at issue do not include any true threats. At worst,

 Plaintiffs refer to a tweet responding to NJEHA’s cancelation of a white

 supremacist rally amid widespread public outrage. See Torres Decl. Exh. B-2,

 Exoo D’Ambly Tweets at 33-35 (noting the cancellation and stating “NJEHA

 would like to formally thank … Jewish supremacist news outlets and many other

 communist snowflakes who are making us a household name”). Exoo tweeted that

 he was going to spend the next week wrecking Plaintiff D’Ambly’s life. Id. at 36.

 See also FASC at ¶¶ 55, 58. In context, it is clear that Defendant Exoo’s tweets do

 not constitute a true threat. Defendant Exoo was clearly communicating the lawful


 DEFENDANT CHRISTIAN EXOO’S REPLY BRIEF TO DEFENDANTS’ OPPOSITION TO
 MOTION TO DISMISS                                            Page |7
Case 2:20-cv-12880-JMV-JSA Document 89 Filed 06/17/21 Page 12 of 20 PageID: 2080




 means by which he conducts his open-source information gathering activities,

 rather than a threat of murder or physical violence like the defendants in Planned

 Parenthood. Further, Plaintiff D’Ambly’s status as a public figure heightens

 Defendant Exoo’s First Amendment protections. United States v. Cassidy, 814 F.

 Supp. 2d 574, 583 (D. Mar. 2011)(finding threatening and sexually vulgar tweets

 directed at a religious leader protected in part because of the leader’s public status).

       Fifth, Plaintiffs allege Defendant Exoo is guilty by association for: 1)

 instances of alleged property damage against certain Plaintiffs by “unknown

 persons;” 2) retweeting doxing posts by third parties; and 3) retweeting media

 articles about Plaintiffs. See Opp. at 23. See also FASC at ¶¶ 128, 82; Torres Decl.

 Exh. B-3, retweeting WaNaziWatch Tweets; Torres Decl. Exh. B-5, Exoo Rehl

 Tweets at 8, 41-42 (retweeting PhillyVoice.com article concerning Rehl’s

 coordination of an alleged white supremacist rally).

       In Claiborne, the Supreme Court rejected similar efforts to prosecute

 individuals for the conduct of third parties. The Court noted:

       [a] massive and prolonged effort to change the social, political, and
       economic structure of a local environment cannot be characterized as
       a violent conspiracy simply by reference to the ephemeral
       consequences of relatively few violent acts. Such a characterization
       must be supported by findings that adequately disclose the evidentiary
       basis for concluding that specific parties agreed to use unlawful
       means, that carefully identify the impact of such unlawful conduct,
       and that recognize the importance of avoiding the imposition of
       punishment for constitutionally protected activity.


 DEFENDANT CHRISTIAN EXOO’S REPLY BRIEF TO DEFENDANTS’ OPPOSITION TO
 MOTION TO DISMISS                                            Page |8
Case 2:20-cv-12880-JMV-JSA Document 89 Filed 06/17/21 Page 13 of 20 PageID: 2081




 NAACP v. Claiborne, 458 U.S. at 933-34.

       Plaintiffs do not even come close to plausibly alleging that Defendant Exoo

 is responsible for the alleged violent or destructive actions of any non-parties.

       Finally, Plaintiffs argue that the volume of calls made to employers strips

 Exoo of First Amendment protections and causes harm to Plaintiffs’ employers’

 businesses. Plaintiffs lack standing to make this argument. “A party ‘generally

 must assert his own legal rights and interests, and cannot rest his claim to relief on

 the legal rights or interests of third parties.’ ” Kowalski v. Tesmer, 543 U.S. 125,

 129 (2004). None of the Plaintiffs alleged to be business owners affected by any

 harassment. Moreover, several of Plaintiffs’ employers expressed appreciation for

 being informed about the dangerous extremist activities of their employees. See

 e.g., Torres Decl., Exh. F-2, WANaziWatch Tweets at 11 (“Thank you for sharing

 your concerns”).

 D. Count II For Tortious Interference Must Be Dismissed

       Despite Plaintiffs claims to the contrary, the FASC clearly does not provide

 sufficient information to plausibly allege that each of the Plaintiffs lost their jobs as

 a result of Defendant Exoo’s activities. Plaintiffs refer to a vague statement in

 paragraph 37 of the FASC that all of the Plaintiffs were terminated. However, the

 sections of the FASC referring to the individual Plaintiffs’ experiences, do not

 allege that Plaintiffs Hartley, Tucci, Schwetz, Reidinger, Wolkind, Amanda Rehl


 DEFENDANT CHRISTIAN EXOO’S REPLY BRIEF TO DEFENDANTS’ OPPOSITION TO
 MOTION TO DISMISS                                            Page |9
Case 2:20-cv-12880-JMV-JSA Document 89 Filed 06/17/21 Page 14 of 20 PageID: 2082




 or K.R. suffered any loss of employment. ¶¶ 83-121. Moreover, with respect to

 Plaintiff Amanda Rehl, the FASC includes no allegation whatsoever concerning

 her employment, disclosure of her employer’s information, efforts to contact her

 employer, or loss of employment. ¶¶ 83-88. Plaintiffs’ threadbare allegations fail to

 satisfy the most liberal notice pleading standard.

       Finally, the opposition brief cites the facts surrounding the terminations of

 Plaintiffs D’Ambly and Louden as their best examples of tortious interference. See

 FASC at ¶¶ 26, 139. However, it is clear that D’Ambly and Louden’s employers

 only terminated them after their employers independently confirmed their

 participation in extremist activities and determined that these activities were

 inconsistent with the employers’ values. First, D’Ambly maintains that he was

 terminated for his white supremacist views, while non-white employees were not

 punished or terminated for their “racially identifiable associations.” Id. at ¶¶ 58.

 See ECF No. 35 at 7 (admitting “D’Ambly was terminated for being an alleged

 “white supremacist,” because he was captured on video saying the word “kike”).

 See also ECF No 81 at 12 (complaining that D’Ambly’s union does not support

 him because of its opposition to white supremacy). In the case of Plaintiff Louden,

 Defendant Exoo identified Louden’s dangerous extremist activities, including the

 formation of a militia unit in preparation for an imminent race war and the

 recruitment of a top sniper for that unit. See Torres Decl., Exh. B-11, Exoo-Louden


 DEFENDANT CHRISTIAN EXOO’S REPLY BRIEF TO DEFENDANTS’ OPPOSITION TO
 MOTION TO DISMISS                                           P a g e | 10
Case 2:20-cv-12880-JMV-JSA Document 89 Filed 06/17/21 Page 15 of 20 PageID: 2083




 Tweets at 8, 9,11, 13, 28, 30. But see Opp. at 18 (disingenuously asserting that

 Louden was doxed merely because he “went to a gun range”). Louden admitted he

 was only terminated after his employer “quizzed him about his membership in a

 right wing extremist group” ¶¶ 139. See also Torres Decl., Exh. B-XI, Exoo-

 Louden Tweets at 31 (Jefferson Health Twitter Account: “Upon review of the

 facts, we will address the matter consistent with our values, which condemn hate

 speech and violence of any kind.”). The law does not require that Louden’s double

 life as a sniper-recruiting, militia leader gunning for a race war remain a secret

 from his employer, and it does not call for punishment of the person who warns

 others of that dangerous secret.

       In sum, Plaintiffs clearly fail to state a claim for tortious interference.

 Rather, the FASC, including the tweets incorporated by reference in the FASC,

 reveal that to the extent any Plaintiffs were terminated from their jobs, their

 respective employers made informed decisions about the values of their respective

 businesses and the individuals they choose to retain for employment.

 E. Count III For Intrusion Upon Seclusion Must Be Dismissed

       Plaintiffs’ opposition papers failed to address the defense arguments

 concerning their claims for intrusion upon seclusion. See generally, Opp Brief.

 This claim should be dismissed as the inadequacy of the pleading is not in dispute.

 “In the Third Circuit, courts have routinely held [claims] to have been abandoned,


 DEFENDANT CHRISTIAN EXOO’S REPLY BRIEF TO DEFENDANTS’ OPPOSITION TO
 MOTION TO DISMISS                                           P a g e | 11
Case 2:20-cv-12880-JMV-JSA Document 89 Filed 06/17/21 Page 16 of 20 PageID: 2084




 if not defended in the plaintiff’s opposition to defendant’s motion” to dismiss.

 Garrett v. United States Dep’t of Veterans Affairs, 05-cv-1164 (JLL), 2006 U.S.

 Dist. LEXIS 65172, at *26 n.2 (D.N.J. Sep. 13, 2006). See Saxton v. Cent. Pa.

 Teamsters Pension Fund, 02-CV-986, 2003 U.S. Dist. LEXIS 23983, at *85 (E.D.

 Pa. Dec. 9, 2003) (“We suppose that, given their lack of response, Plaintiffs do not

 challenge this dismissal.”). Therefore, Plaintiffs’ claims for intrusion upon

 seclusion must be dismissed.

 F. Counts IV, V, and VI Are Not Actionable In a Civil Case

       Plaintiffs’ opposition papers also fail to address any of the cases cited by

 Exoo holding that there is no private cause of action for the criminal statutes that

 serve as the basis for Counts IV, V and VI of the FASC. Plaintiffs merely allege

 that a private cause of action must exist because prohibiting the alleged conduct is

 consistent with legislative intent. See Opp. at 23-24. However, “a private remedy

 will not be implied unless legislative intent can be inferred from statutory language

 or elsewhere.” Thompson v. Thompson, 484 U.S. 174, 179 (1988). Plaintiffs fail to

 cite any legislative language to support their position.

 G. Counts IX and X for RICO Violations Must Be Dismissed

       1. Plaintiffs Fail to Satisfy the Predicate Acts Requirement

       In his opening papers, Defendant Exoo noted the legal distinction between

 allegations of “extortion” and “coercion.” See Exoo Brief at 29-33. Extortion


 DEFENDANT CHRISTIAN EXOO’S REPLY BRIEF TO DEFENDANTS’ OPPOSITION TO
 MOTION TO DISMISS                                           P a g e | 12
Case 2:20-cv-12880-JMV-JSA Document 89 Filed 06/17/21 Page 17 of 20 PageID: 2085




 requires that the tortfeasor “obtain” the property of the victim, while coercion does

 not. Plaintiffs ignore this fundamental “obtainment” requirement and allege that

 Defendant Exoo committed extortion even though he did not obtain any of the

 Plaintiffs’ jobs or other property. See Opp. at 3, 9, 12-13, 17, 18, 20-24.

       Plaintiffs then raise an all-new basis for their RICO claims under the

 completely irrelevant Labor Management Recording Disclosure Act (LMDRA),

 which is not referenced at all in the FASC. See Opp. at 20-22. The LMRDA only

 applies to labor organizations and does not change the definition of extortion as

 articulated by the United States Supreme Court in Schiedler v. NOW, Inc., 537 U.S.

 393, 405 (2003). While Plaintiff D’Ambly may have had a property interest in his

 job as a printer, Defendant Exoo did not “obtain” Plaintiff D’Ambly’s job. See Int'l

 Ass'n of Machinists v. Jackson, 09-CV-150, 2010 U.S. Dist. LEXIS 15885, at *21-

 22 (E.D. Pa. Feb. 19, 2010) (“the complaint d[id] not allege that the Individual

 Defendants obtained Plaintiffs’ jobs.”).

       2. Plaintiffs Fail To Plausibly Allege a RICO Enterprise or Conspiracy

       Plaintiffs’ opposition fails to rebut Exoo’s argument that the FASC does not

 plausibly identify any RICO enterprise. Plaintiffs’ suggestion that Exoo’s

 employer, Twitter, and a top Twitter executive are taking orders from a part-time

 college librarian in furtherance of Exoo’s goal of exposing the activities of white

 supremacists and fascists is absurd. Expanding the scope of their cockamamie


 DEFENDANT CHRISTIAN EXOO’S REPLY BRIEF TO DEFENDANTS’ OPPOSITION TO
 MOTION TO DISMISS                                           P a g e | 13
Case 2:20-cv-12880-JMV-JSA Document 89 Filed 06/17/21 Page 18 of 20 PageID: 2086




 conspiracy, Plaintiffs now claim that Exoo controls the Teamsters. See Dkt. Entry

 No. 81, Opp. to CWS Motion to Dismiss (alleging “[t]he Teamsters were a captive

 labor organization controlled and influenced by the Exoo Enterprise”).

       3. Plaintiffs Should be Required To File a RICO Statement

       Plaintiffs failed to address Defendant Exoo’s argument that Plaintiffs should

 be ordered to file a RICO Statement pursuant to Local Civil Rule 16.1(b)(4) in the

 event the RICO claims are not dismissed with prejudice. See Exoo Brief at 35-36.

 Yet, Plaintiffs’ opposition papers highlight the need for a RICO statement to

 clarify their vague and convoluted racketeering claims. For example, the FASC

 suggests that the enterprise includes more than 100,000 members. See Exoo Brief

 at 2; Torres, Decl. Exh. B-3, Exoo-Scott Tweets (revealing that Exoo merely

 retweeted Scott’s information posted by another Twitter user); ¶¶ 128 (alleging that

 Exoo was personally liable for doxing Plaintiff Scott); FASC at ¶¶ 133 (asserting

 that Exoo’s Tweet concerning one Plaintiff was retweeted more than 100,000

 times). Plaintiffs deny that they suggested the Exoo enterprise includes 100,000

 people, but admit they failed to give the Court any indication of the size of the vast

 enterprise that Exoo purportedly operates. See Opp. at 2 (“Plaintiffs have never

 estimated the size of the enterprise”). A RICO statement can only provide more

 clarity as to Plaintiffs’ vague and ambiguous claims. See Torres Decl., Exh. H,




 DEFENDANT CHRISTIAN EXOO’S REPLY BRIEF TO DEFENDANTS’ OPPOSITION TO
 MOTION TO DISMISS                                           P a g e | 14
Case 2:20-cv-12880-JMV-JSA Document 89 Filed 06/17/21 Page 19 of 20 PageID: 2087




 Model RICO Case Order at 1 (requiring plaintiffs to identify a list of alleged

 wrongdoers and identify the scope of the enterprise).

 H. Counts VIII for N.J. RICO Violations Must Be Dismissed

       Plaintiffs’ opposition failed to address Exoo’s arguments concerning

 Plaintiffs’ NJ RICO claim except to state that the New Jersey statute is broader

 than the federal statute. See Exoo Brief at 36-38. Plaintiffs fail to allege any

 predicate acts under the New Jersey RICO statute, and fail to plausibly allege a

 New Jersey RICO enterprise.

 I. Jurisdiction over the claims of the Non-New Jersey Plaintiffs

       Plaintiffs fail to address Defendant Exoo’s argument concerning jurisdiction

 over the claims of the eleven non-New Jersey Plaintiffs. See Exoo Brief at 38-39.

 In the event that the Federal RICO claims are dismissed, all claims of the non-New

 Jersey Plaintiffs must also be dismissed for lack of personal jurisdiction. See

 Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773, 1782 (2017);

 Hannah v. Johnson & Johnson Inc., 18-1422 (FLW), 2020 U.S. Dist. LEXIS

 113284, at *101 (D.N.J. June 29, 2020).

                                        Conclusion

       For the foregoing reasons, the Court should grant Defendant Exoo’s motion

 to dismiss Plaintiffs’ First Amended and Supplemental Complaint with prejudice.




 DEFENDANT CHRISTIAN EXOO’S REPLY BRIEF TO DEFENDANTS’ OPPOSITION TO
 MOTION TO DISMISS                                           P a g e | 15
Case 2:20-cv-12880-JMV-JSA Document 89 Filed 06/17/21 Page 20 of 20 PageID: 2088




 Dated:      June 17, 2021
             Springfield, New Jersey

                                       Respectfully submitted,


                                       ____________________________
                                       Richard Torres, Esq.
                                       63 Tooker Avenue
                                       Springfield, New Jersey 07081
                                       Phone: (347) 742-5362
                                       E-mail: richardtorresdna@gmail.com

                                       THE MARLBOROUGH LAW FIRM, P.C
                                       Christopher Marlborough
                                       445 Broad Hollow Road, Suite 400
                                       Melville, New York 11747
                                       Phone: (212) 991-8960
                                       Fax: (212) 991-8952
                                       E-mail: chris@marlboroughlawfirm.com

                                       ZMO Law PLLC
                                       Victoria Medley
                                       260 Madison Avenue, 17th Floor
                                       New York, New York 10016
                                       Phone: (212) 685-0999
                                       Fax: (212) 991-8952
                                       E-mail: vm@zmolaw.com

                                       Counsel for Defendant Christian Exoo




 DEFENDANT CHRISTIAN EXOO’S REPLY BRIEF TO DEFENDANTS’ OPPOSITION TO
 MOTION TO DISMISS                                           P a g e | 16
